Hill, J.
1. The defendant in a suit for breach of promise of marriage was offered as a witness in his own behalf, to contradict certain witnesses for the plaintiff, who had testified “as to conversations these witnesses had with plaintiff since the alleged breach of the alleged prom*611ise of marriage.” The court declined to allow the defendant to testify, and error is assigned on this ruling. What the witnesses for the plaintiff testified is not set out in the assignment, nor what the defendant would have testified. Held, that this is not a good assignment of error. 1 Michie’s Dig. Ga. R. 636; 15 Ib. 192.
September 26, 1913.
Action for breach of promise of marriage. Before Judge Fite. Catoosa superior court. May 6, 1912.
Maddox, McCamy & Shumate, for plaintiff in error.
Foust & Payne and W. F. Mann, contra.
2. The charges of the court complained of are not erroneous for any of the reasons assigned. The verdict is supported by the evidence, and the court did not err in refusing a new trial.

Judgment affirmed.


All the Justices coneu/r.